DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-3, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugihara et al (JP 03-236168 and its machine translation).
Sugihara et al disclose a battery comprising an electrolyte solution, wherein the electrolyte comprises a silicon-containing compound (the instant claims 6 and 10). A preferred compound includes that having a structure falling within the scope of the instant claims:
Si(CH3)3-CH2-S(=O)-CH3
.
Claim(s) 1, 3-8, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takase et al (2016/0190644, US equivalent of JP 2016-126855).
Takase et al disclose a lithium ion battery comprising a positive electrode, negative electrode, and electrolyte, wherein the electrolyte comprises a solvent  and an additive of reference formula  
The additive is preferably as below, wherein the instant R1-R3 is F or a methyl group, R4 is an alkylene group, and R5 is an organic groups comprising sulfur (as well as Si, and O). Three preferred compounds claimed meet the limitations of the instant claims 1, 3, and 4.



    PNG
    media_image1.png
    78
    296
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    83
    288
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    80
    291
    media_image3.png
    Greyscale


. 

    PNG
    media_image4.png
    79
    290
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    88
    297
    media_image5.png
    Greyscale

Claim(s) 1-3, 5-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al (KR 2013-0137941 and its machine translation).
Lim et al disclose a battery (instant claims 6 and 10) and electrolyte, wherein the electrolyte comprises a compound of claim 1, wherein R1 to R3 preferably methyl, R4 is preferably methyl, and R5 is –S(=O)2- phenyl (claims 1 and 2; instant claims 1-3). The silyl sulfone is preferably included in an amount of 0.1 to 10 parts by weight (claim 3; instant claim 5). 
The negative electrode comprises a carbon material such as graphite (instant claims 7 and 8), silicon and/or tin (see examples).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena Hueso et al (10,355,313).
Pena Hueso et al disclose non-aqueous electrolytes for Li-on batteries, wherein the electrolyte comprises at least one compound selected from compounds below, wherein R groups are F or fluoroalkyl and Y (instant R5) is selected from groups comprising a sulfur atom and/or a nitrogen atom as preferred compounds, and the instant R4 is reference Sp:

    PNG
    media_image6.png
    305
    286
    media_image6.png
    Greyscale


Preferred polar groups include those meeting the limitations of the instant claims1-4, wherein the instant R11, R12, and R13 are alkyl groups:

    PNG
    media_image7.png
    66
    200
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    179
    315
    media_image8.png
    Greyscale

Compounds may be employed in combination, and exemplified preferred compounds include those below, which meet the limitations of the instant claims:



    PNG
    media_image9.png
    62
    132
    media_image9.png
    Greyscale

The compounds are employed in electrolyte compositions in electrochemical devices, which an anode and cathode, wherein exemplified anodes include carbon / graphite (instant claims 6-8 and 10):


    PNG
    media_image10.png
    97
    282
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    154
    283
    media_image11.png
    Greyscale


Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the device and material of Pena Hueso et al, choosing as the organosilicon compound, a exemplified compound as set forth above, wherein the resultant solution would also meet the limitations of the instant claims.
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena Hueso et al in view of West et al (8,076,032).
Pena Hueso et al has been discussed above. The reference teaches that the anode material may be carbon, and exemplifies graphite, however the reference is not limited to graphite.
West et al disclose an electrolyte solution comprising organosilicon compounds, wherein the reference teaches that suitable anodes for such materials include carbon-containing anodes such as carbon, graphite, tin alloys, silicon alloys, and mixtures thereof:

    PNG
    media_image12.png
    66
    265
    media_image12.png
    Greyscale

Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Pena Hueso et al, choosing as the anode material, that taught to be known from similar materials as taught by West et al, wherein the resultant material would also meet the limitations of the instant claims.

Claims 1-4, 6-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al (WO 2016/006488 and its machine translation).
Yano et al disclose a battery comprising an electrolyte having a compound of the formula below:


    PNG
    media_image13.png
    94
    183
    media_image13.png
    Greyscale

R1 and R2 are each a hydrogen atom, a monovalent hydrocarbon group, a sulfur-containing hydrocarbon group, or halogen, and Z may be a hydrocarbon group. The sulfur-containing group may include a sulfur atom breaking the chain, with an example provided meeting the limitations for the instant –R4-R5 (-CH2-S-CH3). 
Exemplified compounds in [0051] and [0052] include compounds such as:

    PNG
    media_image14.png
    92
    104
    media_image14.png
    Greyscale

Wherein the instant –R4-R5 is a cyclohexyl group. Additional compounds demonstrate the equivalence of such groups to a group meeting the limitations of the instant claims:

    PNG
    media_image15.png
    136
    117
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    124
    107
    media_image16.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Yano et al, choosing as the compound of formula (1), that disclosed above, wherein the compound includes a –CH2-S-CH3 group.
The negative electrode comprises a carbon active material, including activated carbon, carbon nanotubes, graphite, graphene (translation, page 6, paragraphs 9 and 10; instant claims 7 and 8).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takase et al.
Takase et al has been discussed above, and teaches that the negative electrode may be carbon, Si, Tn, or lithium oxide or a mixture of two. The examples employ a carbon and Ai mix, but one of skill in the art would have also envisages a Si and tin mix as taught by the reference ([0064], claim 13; instant claim 9).
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of the reference, choosing as the negative electrode active mixture, Si an tin, as suggested by the reference.
Claims 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suguro et al (2013/-0183576, US equivalent of WO 2012/029653).
Suguro et al disclose a secondary battery comprising an electrolyte with a sulfide additive. Two examples include compounds falling within the scope of the instant claims. Example 18 includes (phenylthiomethyl)trimethylsilane, wherein R1 –R3 are methyl, R4is methyl, and R5 is phenyl, and there is only one Si atom:

    PNG
    media_image17.png
    284
    529
    media_image17.png
    Greyscale

The compound is employed in an amount falling within the scope of the instant claim 5:

    PNG
    media_image18.png
    82
    353
    media_image18.png
    Greyscale

The negative electrode may comprise carbon or Si, wherein the carbon material include graphite([0021]-[0026]; instant claims 6-8 and 10):

    PNG
    media_image19.png
    169
    355
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    67
    367
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    34
    340
    media_image21.png
    Greyscale

The negative electode may also compirse Si in combination with another metal, including Sn ([0024]; instant claim 9). 
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Suguro et al, choosing as the sulfide compound, that as described above and taught for use by the reference.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 7-12 of copending Application No. 16/615666 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘666 application comprises a battery electrode and electrolyte composition comprising the materials claimed by the instant claims. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of the ‘666 application, with the resultant material also meeting the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722